Case 1:18-cv-11940-AT Document 83 Filed 11/23/20 Page 1 of 3
            Case 1:18-cv-11940-AT Document 83 Filed 11/23/20 Page 2 of 3




       1.      With respect to Casa Express Trust’s beneficial ownership of $1,845,000 principal

amount of the series of bonds issued by the Republic designated ISIN US922646AT10, Casa

Express Trust shall recover from the Republic: (i) $1,845,000 (representing unpaid principal due

August 15, 2018); plus (ii) $754,143.78 (representing six due and unpaid biannual interest

payments due on February 15, 2018, August 15, 2018, February 15, 2019, August 15, 2019,

February 15, 2020, and August 15, 2020); plus (iii) $94,712.19 (representing 9% simple interest,

the statutory pre-judgment interest rate, accruing through October 7, 2020, on each of the six due

and unpaid biannual interest payments noted in the previous clause); plus (iv) $36,310.63

(representing interest on the $1,845,000 in unpaid principal at the rate of $13.625% computed

starting on August 16, 2020, and ending on October 7, 2020); plus (v) $7,958.07 (representing an

additional $884.23 per day in contract interest on unpaid principal and statutory pre-judgment

interest on unpaid biannual interest for each calendar day following October 7, 2020, through

October 16, 2020); plus (vi) attorney’s fees and costs in the amount of $150,000; plus (vii) post-

judgment interest as set forth in 28 U.S.C. § 1961(a).

       2.      With respect to Casa Express Trust’s beneficial ownership of $27,170,000 principal

amount of the series of bonds issued by the Republic designated ISIN USP9395PAA95, Casa

Express Trust shall recover from the Republic: (i) $27,170,000 (representing unpaid principal due

August 15, 2018); plus (ii) $11,105,737.50 (representing six due and unpaid biannual interest

payments due on February 15, 2018, August 15, 2018, February 15, 2019, August 15, 2019,

February 15, 2020, and August 15, 2020); plus (iii) $1,394,758.92 (representing 9% simple interest,

the statutory pre-judgment interest rate, accruing through October 7, 2020, on each of the six due

and unpaid biannual interest payments noted in the previous clause); plus (iv) $534,720.69

(representing interest on the $27,170,000 in unpaid principal at the rate of $13.625% computed




                                                 2
Case 1:18-cv-11940-AT Document 83 Filed 11/23/20 Page 3 of 3
